Citation Nr: 1451291	
Decision Date: 11/19/14    Archive Date: 11/26/14

DOCKET NO.  12-07 180	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include depression, as secondary to a service-connected bilateral hearing loss disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. Layton, Counsel


INTRODUCTION

The Veteran served on active duty from January 1986 to October 1988.

This matter is before the Board of Veterans' Appeals (the Board) on appeal of an April 2011 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.

The Board has reviewed the Veteran's electronic records (Virtual VA and VBMS) prior to rendering a decision in this case.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran asserts that his current acquired psychiatric disorder is related to his service connected hearing loss disability.  In connection with his claim, he was afforded a VA compensation and pension examination in May 2012.  The examiner reviewed claims file and the Veteran's family history, occupational and educational history, service history, and prior mental health treatment.  Appropriate psychiatric testing was conducted.  At the conclusion of the examination, the examiner gave the Veteran Axis I diagnoses of alcohol dependence, cocaine dependence, and depressive disorder not otherwise specified in partial remission due to medication.  The examiner opined that the Veteran's diagnosis of depressive disorder not otherwise specified was less likely as not secondary to the service-connected hearing loss.  He explained that the Veteran's depressive symptoms appeared to be most related to his life stressors (substance abuse recovery, homelessness, employment) and phase of life issues.

Notably, the examiner did not address whether the Veteran's service-connected hearing loss disability aggravated an acquired psychiatric disorder.  On remand, the Veteran should be afforded a new psychiatric examination to address whether he has an acquired psychiatric disorder that is aggravated by his service-connected hearing loss disability.  


Accordingly, the case is REMANDED for the following action:

1.   The Veteran should be afforded a VA psychiatric examination.  The claims folder should be made available for review in connection with the examination.   After reviewing the record and examining the Veteran, the examiner should answer the following inquires:

(a) Is it at least as likely as not (i.e. probability of 50 percent or greater) that the Veteran's has an acquired psychiatric disorder that is etiologically related to, or secondary to, his service connected hearing loss disability.  

(b)  Is it at least as likely as not (i.e. probability of 50 percent or greater) that the Veteran has an acquired psychiatric disorder that was aggravated by his service-connected hearing loss disability.  

The examiner is advised that "aggravation" means that there was a permanent increase in disability beyond the natural progress of a disease as a result of the Veteran's service-connected disability.  A detailed rationale should be provided for any opinion or conclusion reached by the examiner.

2.  Ensure that all development action has been completed in accordance with the above directives. If any examination report is insufficient, it must be returned to the examiner for corrective action.  After any further development deemed necessary, readjudicate the issue on appeal.  If any benefit sought remains denied, the appellant and his representative should be furnished a supplemental statement of the case in accordance with 38 C.F.R. § 19.31(b)(1) and be given an opportunity to respond. The case should then be returned to the Board for appellate review, if indicated.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2014).



_________________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).



